DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s After Final amendment filed on February 19, 2021 in response to PTO office action mailed on December 21, 2020.

Claims 1, 8, 15 and 20-21 have been amended.  As a result, Claims 1-21 are pending. The After Final amendment has been entered.

The objection of claim 2 for minor informalities has been withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) filed on March 16, 2021 has been considered by the Examiner and made of record in the application file.



Allowable Subject Matter
Claims 1-21 are allowed. 


Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fail to reach or suggest the claimed limitations as recited in the independent claims 1, 8 and 15.
In particular, the closest cited prior art, the combination of Solmer et al. (US 2012/0233128 A1) with Yu et al (US 2018/0189307 A1) with Hamsici (US 2015/0049943 A1) fails to teach the claimed limitations as recited in the February 19th , 2021, Applicant’s After Final amendment.  Therefore, the 35 U.S.C. rejection of claims 1-21 has been withdrawn.  Thus claims 1-21 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 

5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164